IN THE SUPREME COURT OF THE STATE OF NEVADA


                 MERCEDES JAMES,                                           No. 69388
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF
                                                                           FILED
                 CLARK; AND THE HONORABLE ERIC                              JAN 1 4 2016
                 JOHNSON, DISTRICT JUDGE,
                                                                             CIElt LINDEMAN
                 Respondents,                                         et
                                                                                         COURT

                 and                                                           U
                 THE STATE OF NEVADA,
                 Real Party in Interest.




                                       ORDER DENYING PETITION
                             This original petition for a writ of mandamus or, in the
                 alternative, a writ of prohibition challenges a district court order denying
                 a pretrial petition for a writ of habeas corpus in which petitioner
                 contended that a charge of sex trafficking of a child under 18 years of age
                 is not supported by probable cause. Our review of a pretrial probable
                 cause determination through an original writ petition is disfavored, see
                 Kussman v. District Court, 96 Nev. 544, 545-46, 612 P.2d 679, 680 (1980),
                 and petitioner has not demonstrated that her challenge to the probable
                 cause determination fits the exceptions we have made for purely legal
                 issues, see Ostman v. Eighth Judicial Dist. Court, 107 Nev. 563, 565, 816




SUPREME COURT
      OF
    NEVADA

(0) 1947A   ea
                                                                                                 5
                 P.2d 458, 459-60 (1991); State v. Babayan, 106 Nev. 155, 174, 787 P.2d
                 805, 819-20 (1990). Accordingly, we
                            ORDER the petition DENIED.



                                                                      „Afreut,

                                                           Hardesty----,


                                                                                     J.



                                                                                     J.




                 cc: Hon. Eric Johnson, District Judge
                      Gregory D. Knapp
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) I947A Cal0